DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21 and 37-40 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lee (US PGPub 2010/0244060).
Regarding claims 21 and 40, Lee discloses in Figs. 3-7, growing epitaxial layers (120/130/140/150, para. [0056] & [0063]) over an inner face of a growth substrate (110, para. [0056]) and defining a plurality of trenches in the epitaxial layers (para. [0064]) to produce an array of LEDs; 
providing a plurality of anode contacts (170, para. [0056]) and a plurality of cathode contacts (180, para. [0056]) in conductive electrical communication with the array of LEDs; 
mounting the array of LEDs over a carrier (2000, para. [0071]), including establishing conductive electrical communication between the plurality of anode contacts and a plurality of anode pads (anode connection portions of 230 and 240, para. [0071]) of the carrier, and establishing conductive electrical communication between the plurality of cathode contacts and a plurality of cathode pads (anode connection portions of 230 and 250, para. [0071]) of the carrier; and 
processing at least one light extraction surface including an outer face of the growth substrate to shape and/or texture the at least one light extraction surface, wherein the processing of the at least one light extraction surface is performed after the mounting of the array of LEDs over the carrier (Fig. 6, para. [0087]:  removing the substrate by grinding).  Lee appears to disclose removal of the growth substrate after mounting on the carrier; however, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See also MPEP 2144.04(IV)(C).
By such a process, the lighting device of claim 40 shown in Fig. 7 is produced.
Regarding claim 37, Lee further discloses that the array of LEDs is embodied in an LED wafer.  The Examiner notes that semiconductor devices are typically produced from wafers before possible singulation of individual devices.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” (MPEP 2144.01)
Regarding claim 38, Lee further discloses electrically connecting at least some LEDs of the array of LEDs in series and/or in parallel (Fig. 2, para. [0047] & [0084]).
Regarding claim 39, Lee further discloses singulating some LEDs of the array of LEDs to form a plurality of LED chips (Fig. 7, para. [0086]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 24-33, and 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee, and further in view of Yao (US PGPub 2012/0153306).
Regarding claim 22, Lee appears not to explicitly disclose that the processing of the at least one light extraction surface comprises shaping the light extraction surface to bevel portions of the at least one light extraction surface.
Yao discloses in Figs. 4, 5, and 11 and para. [0042], [0048], [0059] & [0104], processing the light extraction surface of a wafer LED array comprising a growth substrate or epitaxial layers to form bevels across the light extraction surface.  The growth surface may be thinned before shaping, which can be done by etching cutting or grinding.  Texturing of the surface may also enhance light extraction.  Conversion material 160 may also be included across the light extraction surface and within the bevels.  All of these enhance light extraction.
It would have been obvious to one of ordinary skill in the art before the date of invention to bevel the substrate and include other light extraction or conversion features as in Yao to enhance light extraction and provide light of desired color.  In so doing, the processing of the at least one light extraction surface comprises shaping the light extraction surface to bevel portions of the at least one light extraction surface.
Regarding claim 24, Lee as combined therein discloses that the shaping of the light extraction surface to bevel portions of the at least one light extraction surface comprises forming bevels by wet and/or dry etching (Yao, para. [0059]).
Regarding claim 25, Lee as combined therein discloses that the shaping of the light extraction surface to bevel portions of the at least one light extraction surface comprises beveling areas of the substrate between individual LEDs of the array of LEDs. (Yao, Fig. 5:  bevels across the substrate over the array of LEDs place bevels between LEDs as indicated by lens positions.)
Regarding claim 26, Lee as combined therein discloses that the shaping of the light extraction surface to bevel portions of the at least one light extraction surface forms a plurality of facets on the at least one light extraction surface.
Regarding claim 27, Lee as combined therein discloses that the processing of the at least one light extraction surface comprises texturing the at least one light extraction surface. (Yao, para. [0059]).
Regarding claim 28, Lee as combined therein discloses that the texturing of the at least one light extraction surface comprises etching the at least one light extraction surface (Yao, para. [0059]).
Regarding claim 29, Lee as combined therein discloses that he texturing of the at least one light extraction surface comprises texturing outer faces and sidewalls of LEDs of the array of LEDs (Yao, para. [0059]).
Regarding claim 30, Lee as combined therein discloses that the processing of the at least one light extraction surface further comprises thinning the growth substrate. (Yao, para. [0048]).
Regarding claim 31, Lee as combined therein discloses that the thinning of the growth substrate is performed prior to the processing to shape and/or texture the at least one light extraction surface. (Yao, para. [0048]).
Regarding claim 32, Lee as combined therein discloses that defining a plurality of recesses in the growth substrate in a direction extending from the outer face toward the inner face.
Regarding claim 33, Lee as combined therein discloses applying a wavelength conversion material on or over the at least one light extraction surface (Yao, 106, para. [0104]).
Regarding claim 35, Lee as combined therein discloses that the applying of a wavelength conversion material on or over the at least one light extraction surface comprises applying wavelength conversion material over outer faces and sidewalls of LEDs of the array of LEDs.
Regarding claim 36, Lee as combined therein discloses that the wavelength material is applied into trenches between LEDs of the array of LEDs.

Claims 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Yao, and further in view of Slater (US PGPub 2010/0283077).

Regarding claim 23, Lee as combined appears not to explicitly disclose that the shaping of the light extraction surface to bevel portions of the at least one light extraction surface comprises forming bevels with a saw blade or laser.
Slater discloses in Figs. 7 & 8 and para. [0064], beveling the light extraction surface of an LED with a saw blade or laser.
It would have been obvious to one of ordinary skill in the art before the date of invention to bevel the substrate with a saw blade or laser as in Slater, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the shaping of the light extraction surface to bevel portions of the at least one light extraction surface comprises forming bevels with a saw blade or laser.

Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Yao, and further in view of Keller (US PGPub 2009/0321769).
Regarding claim 34, Lee as combined appears not to explicitly disclose that the applying of a wavelength conversion material on or over the at least one light extraction surface comprises applying wavelength conversion material by spraying.
Keller discloses in Figs. 3 & 4 and para. [0038-0039] applying wavelength conversion material by spraying.
It would have been obvious to one of ordinary skill in the art before the date of invention to apply wavelength conversion material by spraying as in Keller, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the applying of a wavelength conversion material on or over the at least one light extraction surface comprises applying wavelength conversion material by spraying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891